Citation Nr: 0909298	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for urethral stricture, 
recurrent urinary tract infections, or a kidney disorder 
(urological condition), to include as secondary to dorsal and 
lumbar back problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and L.T.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to May 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in March 2004 at the Waco RO.  The 
appellant and L.T. testified at that time and the hearing 
transcript is of record.  The Board also notes that the 
appellant requested a Travel Board hearing in connection with 
the current claims as well.  The Travel Board hearing was 
subsequently scheduled and held in May 2006.  The appellant 
and L.T. testified at that time and the hearing transcript is 
of record.

The Board notes that the Veteran raised the issue of 
entitlement to service connection for erectile dysfunction in 
a statement dated in October 2008.  As that claim has not yet 
been adjudicated by the RO, the issue will be referred to the 
RO for the appropriate consideration.

This case was previously before the Board in March 2007 and 
June 2008 when it was remanded for further development.  The 
required development having been completed, this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any urological 
condition.

2.  There is no competent medical evidence associating the 
Veteran's urological condition with his military service or 
his service-connected dorsal and lumbar back problems.


CONCLUSION OF LAW

A urological condition was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected injury.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Certain conditions, including organic diseases of the nervous 
system; calculi of the kidney, bladder or gallbladder; and 
nephritis, may be presumed to have been incurred during 
active military service if they become manifest to a degree 
of 10 percent within the first year following active service. 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the U.S. Court of Appeals for Veterans Claims (Court), 
specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The 
prior regulation addressed whether a service connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The Veteran seeks entitlement to service connection for a 
urological condition claimed as urethral stricture, recurrent 
urinary tract infections, and a kidney disorder.  The Veteran 
contends that he was treated for a urinary tract infection 
(UTI) while stationed in Germany by a urologist at the 
Karlsruhe clinic at the Heidelberg Army Hospital.  The 
Veteran further contends that he has had numerous UTIs since 
service and that his uretheral stricture is due to his 
recurrent UTIs.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for UTIs or any other 
urological condition.  The Veteran's medical evaluations upon 
entrance, dated in October 1974, and separation, dated in 
March 1979, from active duty both indicated that his 
genitourinary system was normal.  The Veteran's reports of 
medical history at both entrance and separation from active 
duty do not indicate any genitourinary system conditions.

Post service treatment records, both VA and non-VA, show 
numerous treatment of recurrent UTIs since 1989.  Urological 
treatment records show that the appellant has urethral 
stricture with a neurogenic bladder and chronic renal 
failure.  In a July 1991 treatment note, Dr. J.A., a private 
physician, diagnosed and treated the Veteran for a urinary 
tract infection.  In a treatment note of Dr. L.C., a private 
physician, dated in January 1992, the Veteran was diagnosed 
with urinary retention and a cystoscopy was recommended.  The 
Veteran was treated for urinary tract infections and urethral 
stricture by Dr. A.T., a private physician, from February 
1992 to June 1992 and from March 1998 to April 2000.  The 
Veteran was diagnosed and treated for a urinary tract 
infection by Dr. J.A. in September 1996 and in October 1997.  
In an October 1996 urethrocystography voiding examination was 
conducted revealing posterior urethra stricture and possible 
diverticulum.

The Veteran has been treated for renal insufficiency, urinary 
tract infections, and urethral strictures since July 2001.  A 
VA treatment note dated July 2001 reflects a history of 
urethral stricture since childhood and multiple UTIs.  A VA 
treatment note dated in August 2001 reflect a history UTIs 
since childhood and of urethral dilation at ages 10 and 45.  
The impression was questionable obstructive uropathy and 
frequent UTI (chronic fungal UTI).  In July 2004, J.C., M.D., 
of the Dallas VA Medical Center wrote that the appellant 
"suffers from chronic urinary tract infections and renal 
failure related to his bladder dysfunction.  This bladder 
dysfunction is probably due to a previous back injury he 
sustained."  

In January 2003 the Veteran was treated for kidney failure at 
Wise Regional Health System.  An ultrasound of the kidneys 
was performed in June 2003.  The Veteran was diagnosed with 
atrophic echogenic kidneys with moderate hydronephrosis of 
the right kidney and moderate to severe hydronephrosis of the 
left kidney.

In May 2006, the Veteran testified before the undersigned 
Veterans Law Judge that he was treated for UTIs while 
stationed in Germany by a urologist at the Karlsruhe clinic 
at the Heidelberg Army Hospital.  However, the Board notes 
that an attempt was made to locate the Veteran's records of 
treatment at Heidelberg Army Hosptal and no records were 
located.

In April 2007, the Veteran was afforded a VA C&P 
genitourinary examination.  At the examination, the Veteran 
reported that he had been treated for many years for a 
uretheral stricture after having been hospitalized as a child 
for treatment for a stricture.  The Veteran indicated that he 
was treated for recurrent UTIs at outside institutions 
between 1973 and 1979 while on active duty.  The opinion 
provided was that the kidney disease was due to a 
longstanding chronic obstructive uropathy and diabetes 
mellitus.  It was not at least as likely as not that the 
congenital stricture was adversely affected by his military 
duties.  In a subsequent May 2007 addendum to the April 2007 
examination, the examiner provided a diagnosis of obstructive 
uropathy with a combination of congenital urethral stricture 
and subsequent neurogenic bladder secondary to diabetes and 
diabetic nephropathy with renal failure.  The examiner stated 
that at the point when the Veteran was admitted for 
treatment, the heavy protein in the urine suggested the 
diabetes was a major cause of his kidney failure.  Moreover, 
when he was admitted and tested, the urethral stricture had 
been corrected as none was found at that time.  However, 
there was dilatation of the bladder and the urinary system 
suggesting that neurogenic bladder was the cause.  The 
examiner stated that the Veteran's stricture was present 
prior to his military service, as was reported, and that the 
Veteran had reported a congenital lesion that caused problems 
when he was a child.  

In September 2008, the Veteran was afforded another VA C&P 
genitourinary examination.  He was diagnosed with chronic 
renal insufficiency on hemodialysis, recurrent urinary tract 
infection, neurogenic bladder, urethral stricture, and 
erectile dysfunction.  The examiner rendered the opinion that 
the Veteran's urological condition is not related to the 
Veteran's back condition.  The examiner indicated that he 
disagreed with the July 2004 opinion of the VA physician, as 
the Veteran has not been diagnosed with a neurological 
condition of the spine that would lead to neurogenic bladder.  
Rather the Veteran's urodynamic studies were consistent with 
an obstructive picture and not with neurological damage that 
would be expected from a spinal cord injury.  He also 
reported that the Veteran did not have any other symptoms 
that would be expected with a neurological condition.

The Board notes that at the time of the service entrance 
examination, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are considered as "noted." 38 C.F.R. § 
3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

In this case, upon examination at entrance into active duty, 
no defects were noted regarding the Veteran's genitourinary 
system.  The Veteran, therefore, is presumed to be sound upon 
entry into service.  The Veteran's statements, unaccompanied 
by any corroborating medical records, indicating that he has 
suffered from a urological condition since childhood are not 
sufficient to rebut the presumption of soundness.

As noted above, the Veteran's service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
urological condition.  

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In this case, the medical evidence does not show 
the presence of a urological condition until ten years after 
separation from service.  This is significant evidence 
against the claim.

The Board finds that the preponderance of the evidence is 
against finding that the Veteran's current urological 
conditions are related to the Veteran's service.  The 
Veteran's service treatment records do not reveal any 
treatment for any urological conditions and the Veteran's 
genitourinary system was noted to be normal at both the 
Veteran's entrance and separation examination.  The records 
do not contain evidence of a urological condition until ten 
years after separation from service.  Accordingly, a 
condition that is subject to presumptive service connection 
was not shown to exist to any degree within one year of 
separation from service.  The VA examiner in April 2007 
rendered the opinion that the Veteran's uretheral stricture 
and complications were not attributable to military service.  
There is no indication that any other urological condition 
including the Veteran's urinary tract infections and kidney 
disorder are related to the Veteran's service.  In addition, 
in September 2008 a VA examiner rendered the opinion that the 
Veteran's current urological conditions are not related to 
the Veteran's service-connected back condition but are more 
likely related to diabetes and other chronic medical 
conditions.  While the examiner did not explicitly state that 
the claimed condition was not aggravated by the service-
connected back disorder, the examiner reported that the 
Veteran does not have neurological condition of the spine 
that could lead to neurogenic bladder.  It follows that 
without a neurological condition of the spine that the 
service-connected disability would not aggravate the 
genitourinary system.  Therefore, the Board finds that there 
has been substantial compliance with the Board's most recent 
remand order.  Accordingly, the Veteran's claim of 
entitlement to service connection for uretheral stricture, 
recurrent UTIs, and kidney disorder, to include as secondary 
to dorsal and lumbar back problems must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2002 that fully 
addressed the notice elements applicable to the claim on a 
direct and presumptive basis and was sent prior to the 
initial AOJ decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The Veteran was also provided the notice elements for 
secondary service connection in a letter dated in August 
2008.  The claim was thereafter readjudicated by way of a 
supplemental statement of the case dated in September 2008.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records 
dated July 2001 to the present.  The Veteran submitted 
private treatment records and was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned.  He was afforded VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to service connection for urethral stricture, 
recurrent urinary tract infections, or a kidney disorder 
(urological condition), to include as secondary to dorsal and 
lumbar back problems, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


